             Case 1:20-cv-03791-JEB Document 8 Filed 12/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 Wisconsin Voters Alliance, et al.,                                           Case No. 20-3791 JEB

                                 Plaintiffs,
 v.
                                                           SECOND DECLARATION OF
 Vice President Michael Richard Pence, et al.,                ERICK G. KAARDAL

                            Defendants.


        I, Erick G. Kaardal, being duly sworn, declares as follows:

        1.      I have personal knowledge of the following.

        2.      I am an attorney for the Plaintiffs.

        3.      Attached are the following documents:

                          Name of Document                                              Appx Page
                          Declaration of Lynn Kozlowski Stone                              1537
                          Declaration of Baron Benham                                      1539
                          Declaration of Warren Petersen                                   1542
                          Declaration of John Wood                                         1544
                          Declaration of Debi Haas                                         1546
                          Declaration of Brenda Savage                                     1550
                          Declaration of Daire Rendon                                      1552
                          Declaration of Matt Maddock                                      1554
                          Declaration of Matthew Dadich                                    1556
                          Declaration of Leah Hoopes                                       1558
                          Declaration of Ron Heuer                                         1560
                          Declaration of Debbie Jacques (I)                                1562
                          Declaration of Richard Kucksdorf                                 1564
                          Declaration of Debbie Jacques (II)                               1566
                          Declaration of David Steffen                                     1567
                          Declaration of Jeff Mursau                                       1568

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: December 22, 2020                                /s/Erick G. Kaardal
Hennepin County                                        Erick G. Kaardal
State of Minnesota
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 1 of 32




                                                          I APP. 1537
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 2 of 32




                                                          I APP. 1538
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 3 of 32




                                                          I APP. 1539
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 4 of 32




                                                          I APP. 1540
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 5 of 32




                                                          I APP. 1541
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 6 of 32




                                                          I APP. 1542
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 7 of 32




                                                          I APP. 1543
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 8 of 32




                                                          I APP. 1544
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 9 of 32




                                                          I APP. 1545
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 10 of 32




                                                           I APP. 1546
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 11 of 32




                                                           I APP. 1547
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 12 of 32




                                                           I APP. 1548
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 13 of 32




                                                           I APP. 1549
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 14 of 32




                                                           I APP. 1550
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 15 of 32




                                                           I APP. 1551
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 16 of 32




                                                           I APP. 1552
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 17 of 32




                                                           I APP. 1553
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 18 of 32




                                                           I APP. 1554
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 19 of 32




                                                           I APP. 1555
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 20 of 32




                                                           I APP. 1556
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 21 of 32




                                                           I APP. 1557
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 22 of 32




                                                           I APP. 1558
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 23 of 32




                                                           I APP. 1559
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 24 of 32




                                                           I APP. 1560
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 25 of 32




                                                           I APP. 1561
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 26 of 32




                                                           I APP. 1562
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 27 of 32




                                                           I APP. 1563
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 28 of 32




                                                           I APP. 1564
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 29 of 32




                                                           I APP. 1565
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 30 of 32




                                                           I APP. 1566
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 31 of 32




                                                           I APP. 1567
Case 1:20-cv-03791-JEB Document 8-1 Filed 12/22/20 Page 32 of 32




                                                           I APP. 1568
